                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MIKE ANDERSON, individually and                  CV 18-58-BLG-SPW-TJC
on behalf of similarly situated persons,

                    Plaintiff,                   ORDER GRANTING JOINT
                                                 MOTION TO EXTEND
vs.                                              NOTICE PERIOD AND
                                                 TOLL STATUTE OF
MOUNTAIN VIEW PIZZA CO.,
BLACK HILLS PIZZA, INC., and                     LIMITATIONS
CHOOSE THE RIGHT PIZZA, LLC,

                    Defendants.

      The parties have filed a Stipulated Joint Motion to Extend Notice Period to

Provide Additional Notice and to Toll Statute of Limitations. (Doc. 91.) Good

cause appearing, IT IS HEREBY ORDERED that the parties’ motion is

GRANTED. The Court further approves the parties’ stipulation as set forth in

paragraph 9 of their Stipulated Joint Motion. (See Doc. 91 at ¶ 9.)

      DATED this 17th day of June, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
